Exhibit 10.3

FEEDSTOCK SUPPLY AGREEMENT

between

WESTLAKE PETROCHEMICALS LLC

as Seller

and

WESTLAKE CHEMICAL OPCO LP

as Buyer

Dated August 4, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

1.1 Certain Defined Terms

     1   

1.2 Interpretation

     5   

ARTICLE II TERM

     6   

ARTICLE III ANNUAL PLANNED REQUIREMENTS

     6   

3.1 Forecast of Annual Planned Requirements

     6   

3.2 Monthly Requirements

     7   

ARTICLE IV PURCHASE AND DELIVERY OBLIGATIONS

     7   

4.1 Purchase and Take Commitments

     7   

4.2 Seller Deficiency

     8   

4.3 Uniformity

     9   

4.4 Title, Transfer and Possession

     9   

ARTICLE V PRICE

     9   

5.1 Price

     9   

5.2 Index

     9   

ARTICLE VI STATEMENTS AND PAYMENT

     10   

6.1 Monthly Statements

     10   

6.2 Payment

     10   

6.3 Payment Method

     11   

6.4 Access to Books and Records

     11   

6.5 Adequate Assurance of Performance

     12   

ARTICLE VII QUALITY

     12   

7.1 Specifications

     12   

7.2 Off-Spec Feedstock

     12   

ARTICLE VIII MEASUREMENT AND TESTING

     13   

ARTICLE IX FORCE MAJEURE

     13   

9.1 Performance Excused

     13   

9.2 Force Majeure Defined

     13   

9.3 Force Majeure Notice

     14   

9.4 Settlement of Industrial Disturbances

     14   

9.5 Extended Force Majeure

     14   

 

i



--------------------------------------------------------------------------------

ARTICLE X TERMINATION

     15   

10.1 General

     15   

10.2 Seller Suspension

     15   

10.3 Events of Default

     15   

10.4 Remedies for Events of Default

     15   

10.5 Termination for Extended Force Majeure

     16   

10.6 Effect of Termination

     16   

ARTICLE XI REPRESENTATIONS AND WARRANTIES

     16   

11.1 Title to Feedstock

     16   

11.2 Warranty to Specification

     16   

11.3 Financial Obligations

     16   

11.4 Disclaimer of any Other Warranties

     17   

ARTICLE XII LIMITATIONS ON LIABILITIES

     17   

12.1 Consequential Loss or Damage

     17   

12.2 Liquidated Damages Not Penalty

     17   

12.3 Exclusive Remedies

     17   

ARTICLE XIII INSURANCE

     18   

ARTICLE XIV CONFIDENTIALITY

     18   

14.1 Information

     18   

14.2 Definition

     18   

14.3 Legal Requirement

     18   

14.4 Survival

     19   

ARTICLE XV ASSIGNMENT; CHANGE OF CONTROL

     19   

15.1 Assignment Generally

     19   

15.2 Assignment to Affiliates

     19   

ARTICLE XVI TAXES

     19   

ARTICLE XVII MISCELLANEOUS

     20   

17.1 Choice of Law; Submission to Jurisdiction

     20   

17.2 Dispute Resolution

     20   

17.3 Survival

     22   

17.4 Notice

     22   

17.5 Entire Agreement

     23   

17.6 Amendment or Modification

     23   

17.7 Counterparts

     23   

17.8 Severability

     23   

 

ii



--------------------------------------------------------------------------------

17.9   Further Assurances

     23   

17.10 No Waiver

     23   

17.11 Set Off

     24   

17.12 Rights of Third Parties

     24   

17.13 Legal Relationship

     24   

SCHEDULES

  

Schedule 7.1 Specifications

  

 

iii



--------------------------------------------------------------------------------

This FEEDSTOCK SUPPLY AGREEMENT (this “Agreement”) is made and entered into as
of August 4, 2014 (the “Effective Date”), by and between Westlake Petrochemicals
LLC, a Delaware limited liability company (“Seller”), and Westlake Chemical OpCo
LP, a Delaware limited partnership (“Buyer”). Seller and Buyer hereinafter are
referred to each individually as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, Buyer owns and operates two ethylene production facilities at
Westlake’s (as defined herein) Lake Charles, Louisiana complex (collectively
referred to as the “Lake Charles Plants”), and one ethylene production facility
at Westlake’s Calvert City, Kentucky complex (the “Calvert City Plant,” and
together with the Lake Charles Plants, the “Plants,” and each, a “Plant”) with a
current combined annual production capacity of approximately 3.4 billion pounds
of Ethylene (as defined herein);

WHEREAS, Seller desires to sell and tender to Buyer, and Buyer desires to
purchase and receive from Seller, certain quantities of Feedstock (as defined
herein) to enable Buyer to produce Ethylene and associated co-products at the
Plants in conformance with, and with the objective of supporting Buyer’s
obligations under, the Ethylene Sales Agreement (as defined herein), subject to
the terms and conditions hereinafter set forth and in conformity with the
applicable Specifications (as defined herein);

WHEREAS, Downstream Buyer (as defined below) desires to utilize certain
quantities of Ethylene purchased under the Ethylene Sales Agreement as feedstock
at certain petrochemical plants located in Lake Charles, Louisiana; Geismar,
Louisiana; Calvert City, Kentucky; and Longview, Texas (collectively, the
“Downstream Facilities”), and sell certain quantities of Ethylene purchased
under the Ethylene Sales Agreement to Affiliates (as defined herein) and Third
Parties (as defined herein); and

WHEREAS, the Parties are entering into this Agreement with the understanding
that Buyer will enter into the Ethylene Sales Agreement with Downstream Buyer
whereby Buyer will sell certain quantities of Ethylene to Downstream Buyer;

NOW, THEREFORE, Seller and Buyer, in consideration of the premises and mutual
covenants hereinafter set forth, do hereby agree as follows:

ARTICLE I

DEFINITIONS

 

1.1 Certain Defined Terms. For the purposes of this Agreement, the following
terms shall have the following meanings:

“AAA” shall have the meaning set forth in Section 17.2(b)(iv).

“Adequate Assurance of Performance” shall have the meaning set forth in
Section 6.5(d).

 

1



--------------------------------------------------------------------------------

“Affiliate” means (a) with respect to Westlake, any other Person that directly
or indirectly through one or more intermediaries controls or is controlled by
Westlake, excluding Westlake Chemical Partners GP LLC and any other Person that
directly or indirectly through one or more intermediaries is controlled by
Westlake Chemical Partners GP LLC; (b) with respect to the Partnership Entities
(as defined in the Omnibus Agreement), any Person that directly or indirectly
through one or more intermediaries is controlled by Westlake Chemical Partners
GP LLC; and (c) with respect to any other Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such first Person; provided that, for purposes of
this Agreement, Seller and Buyer shall not be considered Affiliates of each
other. As used herein, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“All Other Cash Production Costs” shall have the meaning set forth in the
Ethylene Sales Agreement.

“Annual Planned Production” shall have the meaning given to such term in the
Ethylene Sales Agreement.

“Annual Planned Requirements” shall have the meaning set forth in Section 3.1.

“Annual Quantity” shall have the meaning set forth in Section 4.1(a).

“Base Rate” shall mean, interest compounded on a Monthly basis, at the rate per
annum equal to the one-month term, London Interbank Offered Rate (LIBOR rate)
for U.S. dollar deposits, as published by The Wall Street Journal or if not
published, then by the Financial Times of London.

“Btu” or “British Thermal Unit” shall mean the amount of heat required to raise
the temperature of one pound of pure water from fifty-nine degrees Fahrenheit
(59°F) to sixty degrees Fahrenheit (60°F) at a constant pressure of fourteen and
six hundred and ninety-six thousandths (14.696) pounds per square inch absolute.

“Business Day” shall mean every Day other than Saturdays, Sundays, and United
States public holidays.

“Buyer” shall have the meaning set forth in the Preamble.

“Buyer Event of Default” shall have the meaning set forth in Section 10.3(b).

“Calvert City Plant” shall have the meaning specified in the Recitals.

“Confidential Information” shall have the meaning set forth in Section 14.2.

 

2



--------------------------------------------------------------------------------

“Contract Year” shall mean a calendar year that commences on January 1 and ends
on December 31 of such calendar year, except that (a) the first Contract Year
shall commence on the Effective Date and end on December 31, 2014, and (b) the
final Contract Year shall commence on January 1 of the calendar year in which
the Term expires or is terminated in accordance herewith, and end on the last
Day that this Agreement is in effect.

“Day” shall mean a 24-hour period commencing immediately upon midnight.

“Default Rate” shall mean the Base Rate plus two percentage points per annum,
applicable on the first Business Day prior to the due date of payment and
thereafter on the first Business Day of each succeeding Month; provided,
however, that the Default Rate shall never exceed the maximum rate permitted by
applicable Law.

“dispute” shall have the meaning set forth in Section 17.2(a).

“Downstream Buyer” shall mean, collectively, Seller, WPT LLC, a Delaware limited
liability company, and Westlake Vinyls, Inc., a Delaware corporation.

“Downstream Facilities” shall have the meaning specified in the Recitals.

“Effective Date” shall have the meaning set forth in the Preamble.

“Ethane” shall mean ethane conforming to the applicable Specifications.

“Ethane Price” shall have the meaning set forth in Section 5.2(a).

“Ethylene” shall mean the ethylene product conforming to the applicable
specifications set forth in the Ethylene Sales Agreement.

“Ethylene Sales Agreement” shall mean that certain ethylene sales agreement
entered into by and between Buyer and Downstream Buyer on or about the date
hereof.

“Ethylene Shortfall Fee” shall have the meaning given to such term in the
Ethylene Sales Agreement.

“Feedstock” means, as applicable, jointly or individually, Ethane and Propane.

“Feedstock Shortfall Fee” shall have the meaning set forth in Section 4.2(c).

“Force Majeure” shall have the meaning set forth in Section 9.2.

“Gallon” means a U.S. gallon of 231 cubic inches of liquid at sixty degrees
Fahrenheit (60°F) and equilibrium vapor pressure of the liquid.

“Governmental Authority” shall mean any foreign, federal, state, regional,
local, municipal, tribal or other government; any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal.

 

3



--------------------------------------------------------------------------------

“Initial Term” shall have the meaning set forth in Article II.

“Lake Charles Plants” shall have the meaning specified in the Recitals.

“Law” shall mean any law, statute, code, ordinance, order, rule, rule of common
law, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement of any Governmental
Authority.

“Month” shall mean a calendar month (according to the Gregorian calendar), (and
“Monthly” shall refer to a frequency of one Month) and also refers to the
partial calendar months created by the beginning and end of the Term, as
applicable, except that (a) the Month during which the Effective Date occurs
shall be deemed the first Month that this Agreement is in effect, and (b) the
Month during which the Term expires or is terminated in accordance herewith
shall be deemed the final Month that this Agreement is in effect.

“Monthly Statement” shall have the meaning set forth in Section 6.1.

“Natural Gas” shall mean natural gas conforming to the applicable specifications
set forth in the Services Agreement.

“Off-Spec Feedstock” shall have the meaning set forth in Section 7.2(a).

“Omnibus Agreement” means the Omnibus Agreement among Buyer and certain
Affiliates of Westlake dated on or about the date hereof.

“OPIS Index” shall have the meaning set forth in Section 5.2(a).

“Party/Parties” shall have the meaning specified in the Preamble.

“Person” shall mean any individual, partnership, corporation, limited liability
company, unlimited liability company, association, firm, foundation, joint stock
company, trust, joint venture, unincorporated organization, Governmental
Authority (or any department, agency, or political subdivision thereof) or any
other entity (in each case whether or not incorporated and whether or not having
a separate legal identity).

“Plant/Plants” shall have the meaning specified in the Recitals.

“pound” or “lb” shall mean one pound avoirdupois.

“Prior Year Adjustment” shall have the meaning specified in the Ethylene Sales
Agreement.

“Propane” shall mean propane conforming to the applicable Specifications.

“Propane Price” shall have the meaning set forth in Section 5.2(a).

 

4



--------------------------------------------------------------------------------

“Reasonable and Prudent Operator” shall mean a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, acting in a proper and workmanlike manner in accordance with
practices customarily used in the operation of ethylene production or similar
facilities, and exercising that degree of skill, diligence, prudence, and
foresight that would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances and conditions.

“Receipt Point(s)” shall mean, in respect of each Plant, the inlet flange at the
plant line of the applicable Plant, as more fully described and depicted in the
applicable Site Lease Agreement, or such other points that may be designated by
the Parties from time to time in writing.

“Related Agreements” means this Agreement, the Feedstock Supply Agreement, the
Services Agreement, the Site Lease Agreement, and the Omnibus Agreement.

“Renewal Term” shall have the meaning set forth in Article II.

“Seller” shall have the meaning specified in the Preamble.

“Seller Deficiency Quantity” shall have the meaning set forth in Section 4.2(a).

“Seller Event of Default” shall have the meaning set forth in Section 10.3(a).

“Services Agreement” means the Services Agreement among Buyer and certain
Affiliates of Westlake dated on or about the date hereof.

“Site Lease Agreement” means, with respect to each Plant, the Site Lease
Agreement between Buyer and an Affiliate of Westlake dated on or about the date
hereof.

“Specifications” shall have the meaning set forth in Section 7.1.

“Term” shall have the meaning set forth in Article II.

“Third Party” shall mean any Person that is not a Party or an Affiliate of a
Party.

“Westlake” shall mean Westlake Chemical Corporation, a Delaware corporation.

 

1.2

Interpretation. Within this Agreement, including the Recitals and attachments,
except where expressly provided to the contrary, (a) in the event of a conflict,
the provisions of the main body of this Agreement shall prevail over the
provisions contained in any attachment; (b) words denoting the singular include
the plural and vice versa, unless the context requires otherwise; (c) words
denoting individuals or persons include all types of Persons, unless the context
requires otherwise; (d) words denoting any gender include male, female, and
neuter genders, unless the context requires otherwise; (e) references to
Sections, paragraphs, recitals, Articles, Schedules, and Exhibits shall mean
Sections in, paragraphs of, recitals to, Articles of, Schedules to, and Exhibits
to this Agreement; (f) references to any document (including this Agreement) or
to any Law shall mean the

 

5



--------------------------------------------------------------------------------

  same as amended, modified or restated from time to time; (g) references to any
amount of money shall mean a reference to the amount in United States dollars;
(h) references to a time and date in connection with the performance of an
obligation by a Party shall mean a reference to the time and the date in the
location where the relevant Plant(s) is located or the location where the
relevant activities are to be performed if such activities will not be performed
at the applicable Plant(s); (i) references to a Party or any Person shall
include its successors and permitted assigns; (j) the words “include” and
“including” shall be deemed to be qualified by a reference to “without
limitation”; (k) “or” when used as a conjunction shall connote “any or all of”;
(l) words, phrases or expressions that are not defined in this Agreement but
that have a generally accepted meaning in the practice of measurement and
metering in the international businesses of production, transportation,
distribution, tolling, purchase, and sale of Feedstock shall have that meaning
in this Agreement; and (m) no consideration shall be given to the fact or
presumption that one Party had a greater or lesser hand in drafting this
Agreement.

ARTICLE II

TERM

This Agreement shall become effective on the Effective Date and, unless earlier
terminated in accordance with Article X, shall continue in effect until
December 31, 2026 (such period, the “Initial Term”). This Agreement will
continue in effect thereafter on an annual basis (each period after the end of
the Initial Term during which this Agreement remains in effect, a “Renewal
Term”) unless and until terminated at the end of either the Initial Term or any
Renewal Term upon no less than 12 Months’ prior written notice; provided that
the Term of this Agreement shall not be renewed unless and until the Ethylene
Sales Agreement is simultaneously renewed. The Initial Term and any Renewal Term
are referred to herein collectively as the “Term.”

ARTICLE III

ANNUAL PLANNED REQUIREMENTS

 

3.1 Forecast of Annual Planned Requirements. Not later than 25 Days prior to the
first Day of each Contract Year, Buyer shall furnish to Seller in writing a
non-binding forecast that sets out a reasonable good faith projection of the
total quantity of each type of Feedstock (in Gallons) that it will require
Seller to sell and make available during such Contract Year at each Plant (the
“Annual Planned Requirements”); provided that the Annual Planned Requirements
for the first Contract Year shall equal Buyer’s forecasted aggregate
requirements of Feedstock (in Gallons) for such Contract Year beginning on the
Effective Date and ending December 31, 2014. The Annual Planned Requirements
shall:

 

  (a) identify applicable quantities of Ethane and Propane that are, in Buyer’s
good faith determination, required at the Calvert City Plant and at the Lake
Charles Plants for Buyer to produce the Annual Planned Production of Ethylene
during such Contract Year;

 

  (b) be based on Buyer’s then-current budget for each Plant; and

 

6



--------------------------------------------------------------------------------

  (c) take into account Buyer’s reasonable estimate of planned outages at each
Plant during such Contract Year.

 

3.2 Monthly Requirements. Prior to the first Day of each Month, Buyer shall
provide to Seller in writing a forecast of the quantity of each type of
Feedstock (in Gallons) that it expects to require Seller to sell and make
available at the Calvert City Plant and the Lake Charles Plants during the
following Month.

ARTICLE IV

PURCHASE AND DELIVERY OBLIGATIONS

 

4.1 Purchase and Take Commitments.

 

  (a) Commencing with the Effective Date, and continuing throughout the Term,
subject in each case to the terms and conditions of this Agreement, Seller shall
sell and make available, and Buyer shall purchase, take delivery of and accept
at the applicable Receipt Points, during each Contract Year, the quantity of the
Annual Planned Requirements notified to Seller under Section 3.1 in respect of
the relevant Contract Year (as adjusted pursuant to this Section 4.1, the
“Annual Quantity”), not to exceed a quantity of Feedstock necessary to produce
3.8 billion pounds of Ethylene in a given Contract Year. Buyer shall use
commercially reasonable efforts to purchase, take delivery of, and accept the
Annual Quantity during each Contract Year on a ratable Monthly basis.

 

  (b) Notwithstanding anything contained herein to the contrary, Buyer shall be
entitled from time to time during the Term, by prior notice, to adjust the
Annual Quantity upward or downward if it determines, in its reasonable
discretion, that any such adjustment is appropriate in order to (i) account for
operating conditions or marketing conditions or (ii) source from other suppliers
all or a part of the Feedstock required to sell approximately 5% of the
aggregate quantities of Ethylene actually produced at the Plants during such
Contract Year to Third Parties.

 

  (c) The Annual Quantity for the Contract Year in which the Term commences and
ends, respectively, shall be proportionately reduced based on the number of Days
during such Contract Year that occur during the Term, if applicable.

 

  (d) Seller shall use commercially reasonable efforts to deliver the Feedstock
mix notified to Seller under Section 3.1. The Parties shall consult with one
another from time to time during the Contract Year and use commercially
reasonable efforts to achieve an economically optimal Feedstock mix for the
operation of the Plants, as determined by Buyer in good faith.

 

7



--------------------------------------------------------------------------------

4.2 Seller Deficiency.

 

  (a) If the total quantity of Feedstock sold and delivered by Seller under this
Agreement during any Contract Year (in Gallons) is less than

 

  (i) the applicable Annual Quantity, minus

 

  (ii) the quantities (in Gallons) made available by Seller but not purchased
and taken by Buyer during such Contract Year due to either

 

  (A) Buyer’s breach of its obligations hereunder or

 

  (B) Force Majeure affecting the Plants to the extent that any such occurrence
exceeds 45 consecutive Days,

then such deficiency (in Gallons) shall be the “Seller Deficiency Quantity.”

 

  (b) For the avoidance of doubt, the Seller Deficiency Quantity shall not be
reduced by any quantity of Feedstock not made available by Seller due to

 

  (i) Seller’s breach of any of its obligations hereunder, or

 

  (ii) Force Majeure affecting the Plants to the extent that any such occurrence
does not exceed 45 consecutive Days; or

 

  (iii) Force Majeure affecting Seller.

 

  (c) If, in respect of any Contract Year, there is a Seller Deficiency
Quantity, Seller shall pay Buyer a deficiency fee ($) (the “Feedstock Shortfall
Fee”) equal to the quantity of Ethylene (in pounds) that Buyer was unable to
produce and deliver from the Plants as a result of the Seller Deficiency
Quantity multiplied by the sum of:

 

  (i) $0.10/lb plus

 

  (ii) the then-current All Other Cash Production Costs ($/lb), plus

 

  (iii) the then-current Prior Year Adjustment ($/lb), if any;

provided, however, Buyer shall rebate to Seller the Variable Cash Conversion
Costs and the Cost of Feedstock (each as defined in the Ethylene Sales
Agreement) that are actually avoided by Buyer for such Contract Year, if any, as
a result of such deficiency, such rebate to be by way of credit in the invoice
for the last Month of the Contract Year.

 

  (d) If at any time the Feedstock Shortfall Fee and the Ethylene Shortfall Fee
may be applied to the same volume of Ethylene not produced or purchased, then
with respect to only such volume of Ethylene contemplated by this
Section 4.2(d):

 

  (i) Downstream Buyer shall pay the applicable Ethylene Shortfall Fee in
accordance with Section 4.2(c) of the Ethylene Sales Agreement and

 

  (ii) Seller shall have no obligation to pay the applicable Feedstock Shortfall
Fee hereunder, it being understood and agreed that the Ethylene Shortfall Fee
and the Feedstock Shortfall Fee shall not be applied in respect of the same
volume of Ethylene not produced or delivered.

 

8



--------------------------------------------------------------------------------

4.3 Uniformity. Seller shall make available and Buyer shall receive and take
quantities of Feedstock hereunder at each Receipt Point, as nearly as
practicable, at uniform hourly and daily rates of flow for the quantities of
Feedstock purchased hereunder.

 

4.4 Title, Transfer and Possession.

 

  (a) Title to and risk of loss of the Feedstock delivered hereunder shall pass
from Seller to Buyer at the applicable Receipt Point free and clear of all
liens, claims and encumbrances.

 

  (b) Seller shall be deemed to be in exclusive control and possession of the
Feedstock deliverable to Buyer hereunder prior to the time such Feedstock shall
have been delivered to Buyer at the applicable Receipt Point, and Buyer shall be
deemed to be in exclusive control and possession thereof after such delivery.

 

  (c) Seller shall bear all costs of any nature concerning the Feedstock before
delivery to each applicable Receipt Point, including all applicable taxes
payable by Seller in accordance with Article XVI. Buyer shall bear all costs of
any nature concerning the Feedstock at or after delivery to each applicable
Receipt Point, including all applicable taxes payable by Buyer in accordance
with Article XVI.

ARTICLE V

PRICE

 

5.1 Price. Commencing with the Effective Date and continuing for each Month of
the Term, Buyer shall reimburse Seller for (a) the purchase of Feedstock for
sale under this Agreement at a deemed purchase price equal to the OPIS Index,
plus (b) all commercially reasonable and verifiable costs incurred (excluding
internal costs of Seller) for the storage, handling, and transportation of such
quantities from the Mont Belvieu pricing point to the applicable Receipt Points.
Seller will use commercially reasonable efforts to minimize such costs.

 

5.2 Index.

 

  (a) “OPIS Index” means the monthly average of the daily high and low prices
per Gallon, for the month of delivery, as quoted by Oil Price Information
Service, or its successor-in-interest, in the OPIS LPG Report for “Any Current
Month” under “Mont Belvieu Spot Gas Liquids Prices” using (i) the Purity Ethane
prices for Ethane (“Ethane Price”), and (ii) the “Non-TET” prices for Propane
(“Propane Price”).

 

  (b)

If, for any given Month, the Ethane Price or the Propane Price fails to settle
or be published prior to invoicing hereunder, the provisional price therefor
shall be the Ethane Price or the Propane Price (as applicable) for the
immediately preceding

 

9



--------------------------------------------------------------------------------

Month or the last settled Month of delivery, as the case may be. Once the Ethane
Price or the Propane Price (as applicable) has settled for the Month of delivery
or is otherwise published, Seller will promptly reissue the invoice for the
Month in question, which invoice will provide the appropriate adjustment to
reflect the change to the provisional price. Any additional amounts owing by
Buyer will be paid within 15 Days of the receipt of such invoice and any credits
owing to Buyer will be applied to the next invoice delivered by Seller.

 

  (c) Should the OPIS Index be discontinued, it will be replaced by the index
specified by the applicable publisher to be the replacement index therefor, or,
if no replacement index is specified by the applicable publisher, the Parties
shall promptly and in good faith attempt to mutually agree to a satisfactory and
comparable successor index or publication.

ARTICLE VI

STATEMENTS AND PAYMENT

 

6.1 Monthly Statements. On or before the 20th Day of each Month, Seller shall
provide to Buyer a statement for each of the Receipt Points setting forth
Seller’s calculation of the total amount payable by Buyer for the prior Month
for deliveries made to each Receipt Point (each, a “Monthly Statement”). The
Parties shall provide for the exchange of all relevant data reasonably necessary
in connection with preparing each Monthly Statement, including the aggregate
quantities (in Gallons) of each Feedstock delivered by Seller and taken by Buyer
for each Day of such Month at each Receipt Point, information relating to any
Seller Deficiency Quantity for such Month at each Receipt Point (if applicable),
and information relating to any events of Force Majeure.

 

6.2 Payment.

 

  (a) Buyer shall pay the amount of each Monthly Statement, other than any
amount thereof that is disputed in accordance with clause (d) below, no later
than the 5th Day following receipt by Buyer of such Monthly Statement. If the
due date for payment is not a Business Day, then the due date for payment shall
be the immediately succeeding Business Day. Any adjustments necessary to
reconcile the resolution of a disputed amount with the amount actually paid
shall be paid within five Days following resolution of the disputed amount. Any
adjustments, whether for overpayment or underpayment, for disputed amounts shall
bear interest at the Base Rate from the date of overpayment or underpayment, as
the case may be, until the actual date of payment.

 

  (b) In the event that any amount reflected in any statement or invoice is not
paid when due, other than any amount thereof that is disputed in accordance with
clause (d) below, such unpaid amount shall bear interest from and including the
Day following the due date therefor up to and including the date when payment is
made, at the Default Rate.

 

10



--------------------------------------------------------------------------------

  (c) If Buyer fails to make payment of any amount of any Monthly Statement,
other than any amount thereof that is disputed in accordance with clause
(d) below, on or before the later of (i) the 60th Day after such payment is due
and (ii) the 30th Day after notice by Seller of such non-payment, Seller shall
have the right to suspend deliveries of Feedstock hereunder to Buyer until such
payment is made.

 

  (d) Seller and Buyer, as the case may be, may withhold payment of all or any
portion of any amount reflected as owing by such Party in any statement or
invoice received from the other Party to the extent that the receiving Party
disputes payment of such amount or such portion thereof in good faith. For the
avoidance of doubt, as to any Monthly Statement, Buyer may withhold payment as
to any disputed amount, including to account for any credit Buyer believes it is
owed with respect to the purchase, sale or delivery of Feedstock, or the failure
thereof. In the event of such a dispute, the disputing Party shall promptly
notify the other Party, stating its reason for disputing such amount and, to the
extent available, providing reasonable supporting documentation therefor.

 

  (e) Buyer may dispute a Monthly Statement or any portion thereof, by notice to
Seller, up to one calendar year following receipt of such Monthly Statement;
provided that if Buyer fails to deliver such notification within such period,
Buyer shall be deemed to have waived the right to dispute the applicable Monthly
Statement.

 

6.3 Payment Method. All payments under this Agreement shall be made in United
States dollars by wire transfer in immediately available funds by deposit to the
bank account designated in writing by the Party receiving the payment. Any wire
transfer charges shall be for the account of the Party making the payment. If a
Party elects to change the bank or account to which payments are to be made,
that Party shall notify the other Party before the effective date of such
change.

 

6.4 Access to Books and Records. To the extent necessary to verify the accuracy
of any statement, invoice, charge or computation made under this Agreement, each
Party shall have the right, at its cost, to interview representatives of the
other Party and to examine the books and records of the other Party relating to
this Agreement during normal business hours and upon reasonable notice to the
other Party; provided that each Party has the right to redact from the records
subject to examination any portions thereof as necessary to comply with such
Party’s confidentiality obligations. Such examination must be commenced within
12 Months of receiving said statement, invoice, charge or computation made under
this Agreement and will take place at a location mutually agreeable to the
Parties. All records subject to examination hereunder shall be caused to be
retained for no less than two calendar years after their creation. If any such
examination establishes any inaccuracy in any billing made prior to such
examination, the necessary adjustments to such billings will be made promptly
without any interest charge.

 

11



--------------------------------------------------------------------------------

6.5 Adequate Assurance of Performance.

 

  (a) If Seller, in its sole judgment, has reasonable grounds for insecurity
regarding the ability of Buyer to perform its financial obligations hereunder,
or any other material obligation under this Agreement, the Parties shall work
together in good faith to resolve Seller’s concerns. If the Parties cannot
resolve such concerns, Seller may request that Buyer provide Adequate Assurance
of Performance (as defined below) and if Buyer fails to provide such Adequate
Assurance of Performance within five Business Days of receipt of request
therefor, Seller may, without waiving any other rights or remedies available to
it under this Agreement or now or hereafter existing at Law or in equity,
withhold further deliveries until the demanded Adequate Assurance of Performance
is received.

 

  (b) Buyer’s duty to provide such Adequate Assurance of Performance, if
demanded in accordance herewith, shall be a condition precedent to Seller’s
obligation to perform under this Agreement.

 

  (c) As of the Effective Date, Seller acknowledges that it is satisfied with
Buyer’s ability to perform its obligations under this Agreement and therefore,
as of the Effective Date, no Adequate Assurance of Performance is required from
Buyer.

 

  (d) “Adequate Assurance of Performance” shall mean sufficient security or
proof of Buyer’s capability to perform its obligations under this Agreement in
the form of any one of or a combination of one or more of the following: (i) a
guarantee from a creditworthy entity, (ii) a standby irrevocable letter of
credit (in a form and amount and for a term reasonably acceptable to Seller and
issued by a financial institution reasonably acceptable to Seller), (iii) a
prepayment, or (iv) a cash payment security deposit (to be held by Seller
without obligation for payment of interest thereon).

ARTICLE VII

QUALITY

 

7.1 Specifications. All Feedstock sold and delivered to Buyer at each applicable
Receipt Point pursuant to this Agreement shall conform to the applicable
specifications set forth in Schedule 7.1 (the “Specifications”).

 

7.2 Off-Spec Feedstock.

 

  (a) The Parties will work together to minimize (i) any deliveries or receipts
of Feedstock that does not or will not conform to the Specifications (“Off-Spec
Feedstock”), and (ii) the negative consequences that may result if and when
Off-Spec Feedstock is delivered at a Receipt Point.

 

  (b)

Seller shall be liable for any damages incurred by Buyer to the extent arising
out of or resulting from Off-Spec Feedstock delivered by Seller to Buyer in
accordance with the provisions of this Agreement (including delivery by Buyer to
Downstream Buyer of Off-Spec Ethylene (as defined in the Ethylene Sales
Agreement), the off-specification nature of which reasonably resulted from such
Off-Spec Feedstock); provided, however, that Seller shall not be so liable if
(i)

 

12



--------------------------------------------------------------------------------

  Buyer fails to act as a Reasonable and Prudent Operator in (A) accepting,
testing, handling, storing, or throughputting the Off-Spec Feedstock or
(B) failing to detect the off-specification nature thereof, or
(ii) notwithstanding Buyer’s acting as a Reasonable and Prudent Operator, Buyer
accepts Off-Spec Feedstock with actual knowledge of the off-specification nature
thereof.

 

  (c) Notwithstanding clauses (a) and (b) above, Seller’s liability in
connection with the delivery by Seller to a Receipt Point of any Off-Spec
Feedstock, on a per Gallon basis, shall not exceed the amount in $/Gallon
calculated as (i) 300% of the amount to be reimbursed to Seller in the
applicable Month or Months pursuant to Article V divided by (ii) the total
quantity (Gallons) of Feedstock delivered in the applicable Month or Months.

ARTICLE VIII

MEASUREMENT AND TESTING

Seller or its designee shall own, operate and maintain, at or proximate to each
Receipt Point, the metering equipment necessary to measure the quantity of each
Feedstock delivered under this Agreement. All measurements and/or tests shall be
made in accordance with the latest standards or guidelines published by the ASTM
or other applicable industry standard methods. Seller’s (or its designee’s)
volume and/or other measurements of Feedstock shall be used for billing
purposes, unless proved to be in error. Buyer’s laboratory analysis and methods
shall determine whether Feedstock specifications have been met, unless Seller
proves to Buyer’s reasonable satisfaction that Buyer’s analysis report is
erroneous. No Feedstock quantity claims will be made, including pursuant to
Article VII, unless the difference is more than one percent (1%) of the invoiced
quantity.

ARTICLE IX

FORCE MAJEURE

 

9.1 Performance Excused. Buyer shall not be liable for any delay or failure in
performance hereunder if and to the extent such delay or failure is a result of
Force Majeure, except for the performance of any payment obligation that has
accrued prior to the Force Majeure event. Other than in the event of an extended
period of Force Majeure pursuant to Section 9.5, nothing contained herein,
express or implied, shall be construed to permit Seller to withhold, delay, or
condition payment of any portion of the Feedstock Shortfall Fee in the event
that a Seller Deficiency Quantity accrues as a result of the occurrence or
continuance of a Force Majeure; provided, however, that Buyer shall not be
entitled to that portion of the Feedstock Shortfall Fee that equals the portion
of the then-current All Other Cash Production Costs that Buyer did not actually
incur during the continuance of such Force Majeure.

 

9.2

Force Majeure Defined. The term “Force Majeure” shall mean any cause, whether of
the kind enumerated herein or otherwise, which is not within the reasonable
control of Buyer, and which by the exercise of reasonable diligence Buyer is
unable to prevent or overcome, and which wholly or partially prevents or delays
Buyer’s performance of any of its obligations under this Agreement (other than
any payment obligations hereunder),

 

13



--------------------------------------------------------------------------------

  including any of the following which satisfy the foregoing criteria: acts of
God; strikes, lockouts or other industrial disputes or disturbances; acts of the
public enemy, sabotage, wars, blockades, insurrections, riots and other civil
disturbances; epidemics; landslides, floods, lightning, earthquakes, fires,
tornadoes, hurricanes, named storms or other weather events that necessitate
extraordinary measures and expenses to maintain operations of any of the Plants,
and warnings for any of the foregoing which may necessitate the precautionary
shut-down of any Plant, any portion thereof, or other related facilities;
arrests and restraints of governments (either federal, state, civil or
military), including any orders of courts or of a Governmental Authority;
explosions, breakage or accidents to equipment, machinery, any Plant or any
portion thereof, or lines of pipe, or the making of repairs or alterations to
any of the foregoing necessitated as a result of a Force Majeure event;
inability to secure, or unavoidable delays in securing, labor or materials that
are required for Buyer’s performance hereunder; electric power shortages or
outages; or the necessity for compliance with any applicable Law.

 

9.3 Force Majeure Notice. As soon as reasonably possible after the occurrence of
a Force Majeure event, Buyer shall provide written notice to Seller, and in such
notice shall give reasonably full particulars concerning the nature, scope and
anticipated duration of the Force Majeure.

 

9.4 Settlement of Industrial Disturbances. Notwithstanding anything contained
herein to the contrary, the settlement of strikes, lockouts or other industrial
disturbances shall be entirely within the discretion of the Party experiencing
such situations, and nothing herein shall require such Party to settle
industrial disputes by yielding to demands made on it when it considers such
action inadvisable.

 

9.5 Extended Force Majeure. If, after 45 consecutive Days have elapsed since the
commencement of a Force Majeure continuously affecting any Plant, and Buyer has
been rendered and remains unable, wholly or in part, by such Force Majeure to
accept delivery of a quantity of Feedstock during a given Contract Year equal to
the Annual Quantity, then (a) the Annual Quantity shall be reduced by a quantity
of Feedstock equal to the annualized average of such shortfall, (b) Seller shall
be credited such portion of the Feedstock Shortfall Fee(s) paid during the
Contract Year (if any) for such deficient quantities, and (c) if (but only if)
both Parties are entitled to insurance proceeds from the same insurance carrier,
Buyer shall be entitled to any insurance proceeds from such carrier accruing
during such extended period of Force Majeure on a first priority basis. Buyer
shall notify Seller as soon as reasonably practicable if and when Buyer
determines such Force Majeure is no longer continuing. Upon receipt of such
notice by Seller, the Parties’ respective obligations during such Contract Year
to sell and tender, and purchase and receive, a quantity of Feedstock equal to
the Annual Quantity, less that quantity of Feedstock determined in accordance
with clause (a) above, shall be reinstated for all purposes hereunder.

 

14



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

 

10.1 General. In addition to the further provisions of this Article X, this
Agreement shall terminate upon the expiration of the Initial Term or any Renewal
Term, as the case may be, and shall be terminable (a) upon the written agreement
of the Parties, (b) by any Party following an uncured breach of this Agreement
by the other Party, for a period of 60 Days after receipt by the breaching Party
of written notice thereof, (c) by any Party pursuant to Force Majeure in
accordance with Section 10.5, (d) upon the effective date of termination of the
Ethylene Sales Agreement, (i) by Seller only, if such termination results from
the uncured breach by Buyer thereunder, and (ii) by Buyer only, if such
termination does not result from the uncured breach by Buyer thereunder, or
(e) by Buyer only, upon the effective date of expiration (if any) of the
Ethylene Sales Agreement.

 

10.2 Seller Suspension. Without prejudice to any other rights and remedies
available under this Agreement, Seller may suspend delivery of Feedstock upon
seven Days’ advance written notice in any of the following circumstances:
(a) Buyer has failed to make payments in full when due; (b) Buyer has failed to
comply with its obligations under Section 6.5; or (c) at Seller’s reasonable
discretion, instead of or prior to terminating this Agreement, upon the
occurrence of any Buyer Event of Default under Section 10.3(b) below. Upon and
for the duration of such suspension, Seller shall be relieved of obligations to
supply Feedstock under this Agreement, but Buyer shall not be discharged of any
of its obligations under this Agreement. Seller shall resume delivering
Feedstock as soon as reasonably practicable following the cure of the events
listed above and in any case within two Business Days of such cure.

 

10.3 Events of Default.

 

  (a) Seller Event of Default. A “Seller Event of Default” shall be deemed to
exist upon the occurrence and during the continuance of any one or more of the
following events: (i) Seller breaches a material term of this Agreement, and
such breach is not cured within 60 Days following written notice from Buyer; or
(ii) Seller fails to pay any amount due under this Agreement in full within 60
Days of the due date of such payment, subject to Section 17.2.

 

  (b) Buyer Event of Default. A “Buyer Event of Default” shall be deemed to
exist upon the occurrence and during the continuance of any one or more of the
following events: (i) Buyer breaches a material term of this Agreement, and such
breach is not cured within 60 Days following written notice from Seller; or
(ii) Buyer fails to pay any amount due under this Agreement in full within 60
Days of the due date of such payment, subject to Section 17.2.

 

10.4 Remedies for Events of Default.

 

  (a)

Upon the occurrence of any Seller Event of Default or Buyer Event of Default
that is not cured within the period of time provided by this Agreement, if any,
Buyer (in the case of a Seller Event of Default) or Seller (in the case of a
Buyer

 

15



--------------------------------------------------------------------------------

  Event of Default), as applicable, shall have the right to terminate this
Agreement with 60 Days’ advance written notice to the defaulting Party and to
pursue any other remedy provided under this Agreement or now or hereafter
existing at Law or in equity. Except in such circumstance or as elsewhere
expressly provided in this Agreement, each Party waives any right to terminate
this Agreement. If a fact giving rise to a right of termination is wholly or
partly overcome during such 60-Day notice period, then any notice of termination
furnished under this Article X shall be deemed cancelled and of no effect and
this Agreement shall remain in full force and effect.

 

  (b) Other than as expressly provided in this Agreement, Seller will not be
entitled to suspend or terminate the delivery of Feedstock to Buyer under this
Agreement in any circumstance, including in connection with the exercise of a
right of offset or other equitable remedy, and any purported suspension or
termination of any delivery of Feedstock to Buyer shall be deemed to be a
material breach of this Agreement by Seller under this Article X and permit
Buyer to exercise the remedies contemplated in this Section 10.4.

 

10.5 Termination for Extended Force Majeure. If a Force Majeure continues, or
its consequence remains, such that Buyer is unable to substantially comply with
its obligations under this Agreement with respect to all Plants continuously for
a period in excess of 12 Months, then, provided such Force Majeure is still in
effect at the time of notice, Seller may terminate this Agreement upon 30 Days’
advance notice without any liability upon either of the Parties to the other
Party except to the extent that any amount shall have accrued prior to the
occurrence of the event of Force Majeure.

 

10.6 Effect of Termination. Except as expressly provided in Section 10.1, no
Party shall have any right to terminate this Agreement. Upon the termination of
this Agreement, this Agreement shall become void and have no effect, subject to
Section 17.3, except that such termination shall not affect any rights or
obligations that have vested, matured or accrued at any time prior to such
termination.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

 

11.1 Title to Feedstock. Seller warrants title to all Feedstock supplied
hereunder and covenants that Seller has all necessary right, authority and
interest to sell and deliver the Feedstock under this Agreement and that such
Feedstock will be free from liens, encumbrances, adverse claims and proprietary
rights at the passing of title at each Receipt Point.

 

11.2 Warranty to Specification. Seller warrants to Buyer that Feedstock
delivered hereunder meets the applicable Specifications.

 

11.3 Financial Obligations. Buyer warrants to Seller that it is unaware, as of
the date hereof, of any fact related to its financial condition that would
prevent it from performing its financial obligations under this Agreement in
accordance with the terms and conditions contained herein.

 

16



--------------------------------------------------------------------------------

11.4 Disclaimer of any Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, THE PARTIES MAKE NO, AND EXPRESSLY DISCLAIM ANY, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, REGARDING ANY PLANT OR
PORTION THEREOF, THE FEEDSTOCK OR WITH RESPECT TO THE SUBJECT MATTER HEREOF.

ARTICLE XII

LIMITATIONS ON LIABILITIES

 

12.1 Consequential Loss or Damage. Notwithstanding any other provision of this
Agreement, no Party shall be liable to the other Party for or in respect of any
consequential loss or damage, special or punitive damages or loss of profits or
business interruption, suffered or incurred by any other Party arising out of,
in connection with, or resulting from, this Agreement, whether any claim for
such loss or damage is based on tort (including negligence), strict liability,
contract (including breach of or failure to perform this Agreement or the breach
of any representation or warranty hereunder, whether express or implied) or
otherwise, except as provided in Section 12.2.

 

12.2 Liquidated Damages Not Penalty. Because of the unique nature of the
economic damages and losses that would be sustained under this Agreement where
specified damages are used, it is difficult or impossible to determine with
precision the amount of damages that would or might be incurred by a
non-breaching Party in such circumstances. Therefore, it is acknowledged and
agreed by the Parties that in such circumstances: (a) it would be impracticable
or extremely difficult to fix the actual damages to a non-breaching Party
resulting therefrom; (b) any sums that would be payable under this Agreement in
such circumstances are stipulated by the Parties to be in the nature of
liquidated damages and not a penalty, and are acknowledged and agreed to be
fair, reasonable and appropriate; (c) such payment represents a reasonable
estimate of compensation for a portion of the losses that may reasonably be
anticipated from such failure and shall, without duplication, be the sole and
exclusive measurement of monetary damages of such non-breaching Party with
respect to such circumstances; and (d) if the breaching Party challenges the
enforceability of such liquidated damages, the non-breaching Party may elect at
its option for damages in such circumstances to be based on actual damages
instead of liquidated damages and such actual damages shall not be subject to
the limitations set forth in Section 12.1.

 

12.3 Exclusive Remedies. Notwithstanding anything to the contrary contained in
this Agreement, from and after the Effective Date, this Agreement contains the
Parties’ exclusive remedies against each other with respect to the transactions
contemplated hereby, including breaches of the representations, warranties, and
agreements of the Parties contained in this Agreement or in any document
delivered pursuant to this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE XIII

INSURANCE

During the Term, each Party shall, for all risks and circumstances that should
and may be covered by insurance in accordance with prudent industry practices,
purchase and maintain sufficient casualty, environmental, and property insurance
in order to satisfy the legal liabilities for bodily injuries and damages to
properties (including the properties of such Party) as a result of or in
association with the performance of this Agreement and sufficient third party
liability insurance and other insurance(s) required by applicable Law and any
Governmental Authority.

ARTICLE XIV

CONFIDENTIALITY

 

14.1 Information. Each of the Parties agrees that it will utilize any
Confidential Information received from the other Party solely in connection with
the performance of its obligations hereunder and the exercise by the recipient
Party of its rights and remedies hereunder and under applicable Law, and all
such Confidential Information will be subject to and bound by the provisions set
forth in this Article XIV. Upon termination of this Agreement, the recipient
Party shall return or destroy all such Confidential Information (and cease all
further use and disclosure of such Confidential Information) that has been
provided to it, together with all reproductions thereof in the recipient Party’s
possession; provided that the recipient Party shall have the right to retain
copies of any such information and records that (a) were created by automatic
computer generated backup systems or (b) relate to its performance of any
services and the exercise of its rights and remedies hereunder or under the
Related Agreements and under applicable Law, and all such copies and the
information reflected thereon shall be subject to the first sentence of this
Section 14.1 and to Section 14.2.

 

14.2 Definition. “Confidential Information” means any and all information
(regardless of format or medium of exchange) that is disclosed by any disclosing
Party or any Affiliate, employee or agent thereof to the recipient Party or any
Affiliate, employee or agent of the recipient Party in connection with the
performance of this Agreement or the Related Agreements provided that
Confidential Information shall not include any information that is publicly
known or independently developed by such recipient Party. It is further
understood that each Party may have the opportunity as a result of proximity or
close operational ties to observe or obtain Confidential Information of any
other Party and agrees not to divulge or use such information other than as set
forth in this Article XIV.

 

14.3

Legal Requirement. If the recipient Party is legally required (by
interrogatories, discovery requests for information or documents, subpoena,
civil or criminal investigative demand or similar process) to disclose any
Confidential Information, it is agreed that the recipient Party prior to
disclosure will use commercially reasonable efforts to provide the disclosing
Party with prompt notice of such request(s) so that the disclosing Party may
seek an appropriate protective order or other appropriate remedy or waive the
recipient Party’s compliance with this Article XIV. If such protective order or
other remedy is not obtained, or the disclosing Party grants a waiver hereunder,
the recipient Party required to furnish Confidential Information may furnish
that portion (and

 

18



--------------------------------------------------------------------------------

  only that portion) of the Confidential Information which, in the opinion of
such Party’s counsel, the recipient Party is legally compelled to disclose, and
the recipient Party will exercise commercially reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded any Confidential
Information so furnished. Disclosure of Confidential Information by the
recipient Party shall not violate this Article XIV to the extent that the
recipient Party (or its ultimate parent) in the exercise of reasonable good
faith judgment deems it necessary, pursuant to law, regulation or stock exchange
rule, to disclose such information in or in connection with filings made with
the U.S. Securities and Exchange Commission, any securities exchange upon which
debt or equity securities of such recipient Party or its parent may be listed,
to any Governmental Authority or in presentations to lenders or ratings
agencies.

 

14.4 Survival. The provisions of this Article XIV shall survive the termination
of this Agreement for a period of three years following such termination.

ARTICLE XV

ASSIGNMENT; CHANGE OF CONTROL

 

15.1 Assignment Generally. Each Party hereunder shall be entitled to assign all
of its rights and obligations under this Agreement with the prior written
consent of the other Party, in each case which consent shall not be unreasonably
withheld by the non-assigning Party. No assignment hereunder shall release the
assigning Party from any of its obligations under this Agreement except to the
extent expressly agreed in writing by each other Party. Any purported assignment
of this Agreement in violation of this Section 15.1 is null and void ab initio.

 

15.2 Assignment to Affiliates. Notwithstanding the foregoing, this Agreement may
be assigned by a Party to an Affiliate (other than the other Party) without the
consent of the other Party, provided that such Affiliate executes an agreement
satisfactory to the other Party, whereby the Affiliate assumes all of the
applicable obligations of the assigning Party under this Agreement; provided
further that the assigning Party shall not be released of its obligations under
this Agreement such that the assigning Party and its Affiliate shall be jointly
and severally liable for the performance of the obligations of the assigning
Party hereunder.

ARTICLE XVI

TAXES

During the Term, Seller shall be responsible for the payment of any sales, use,
and excise taxes or any other tax, fee or charge due and levied by any federal,
state, local or other Governmental Authority on the Feedstock prior to each
Receipt Point and for any taxes, fees or charges due as a result of Seller
making Feedstock available to Buyer hereunder, except to the extent any such
taxes are, by applicable Law, required to be paid directly by Buyer, in which
event such taxes shall be paid by Buyer and reimbursed by Seller, and Seller
shall indemnify, defend and hold Buyer harmless from any liability against such
taxes, fees or charges. During the Term, Buyer shall be responsible for the
payment of any taxes, fees or charges applicable to the Feedstock at or
downstream of each Receipt Point and for taxes, fees and charges applicable to
any products

 

19



--------------------------------------------------------------------------------

produced or manufactured from the use of such Feedstock, except to the extent
any such taxes are, by applicable Law, required to be paid directly by Seller,
in which event such taxes shall be paid by Seller and reimbursed by Buyer, and
Buyer shall indemnify, defend and hold Seller harmless from any liability
against such taxes, fees or charges. The above notwithstanding, Seller shall
remain liable for and Buyer shall have no obligation to reimburse Seller for
(a) any taxes imposed on or calculated based upon net profits, gross or net
income, profit margin or gross receipts of Seller, (b) any taxes measured by
capital value or net worth of Seller; or (c) any ad valorem or personal property
taxes on any Plant or the property of Seller. Any penalties or interest imposed
by a taxing authority on either Party due to failure to pass information by the
other Party will be paid by the Party failing to pass along necessary tax
notices.

ARTICLE XVII

MISCELLANEOUS

 

17.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each of the
Parties hereby agrees: (a) to submit to the exclusive jurisdiction of any state
or federal court sitting in Houston, Texas for the enforcement of any
arbitration decision pursuant to Section 17.2, (b) that all claims in respect of
any such action or proceeding may be heard and determined in any such court,
(c) that such Party will not bring any action or proceeding arising out of or
relating to this Agreement in any other court, and (d) that such Party waives
any defense of inconvenient forum to the maintenance of any such action or
proceeding, and waives any bond, surety or other security that might be required
of any other Party with respect to any such action or proceeding.

 

17.2 Dispute Resolution.

 

  (a) The dispute resolution provisions set forth in this Section 17.2 shall be
the final, binding and exclusive means to resolve all disputes, controversies or
claims (each, a “dispute”) arising under the Agreement, and EACH PARTY
IRREVOCABLY WAIVES ANY RIGHT TO ANY TRIAL BY JURY WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS AGREEMENT.

 

  (b) If a dispute arises, the following procedures shall be implemented:

 

  (i) Any Party may at any time invoke the dispute resolution procedures set
forth in this Section 17.2 as to any dispute by providing written notice of such
action to the other Parties.

 

  (ii) Notwithstanding the existence of any dispute or the pendency of any
procedures pursuant to this Section 17.2, the Parties agree and undertake that
all payments not in dispute shall continue to be made and that all obligations
not in dispute shall continue to be performed.

 

20



--------------------------------------------------------------------------------

  (iii) Within 30 days after receipt of notice of a dispute under
Section 17.2(b)(i), representatives of the Parties shall engage in non-binding
mediation, and a specific timetable and completion date for its implementation
shall also be agreed upon. If the completion date therefor shall occur without
the Parties having resolved the dispute, then the Parties shall proceed under
Section 17.2(b)(iv).

 

  (iv) If, after satisfying the requirement above, the dispute is not resolved,
the Parties shall resolve the dispute by a binding arbitration, to be held in
the State of Texas pursuant to the Federal Arbitration Act and in accordance
with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”). The AAA shall select one arbitrator. Each
Party shall bear its own expenses incurred in connection with arbitration and
the fees and expenses of the arbitrator shall be shared equally by the Parties
involved in the dispute and advanced by them from time to time as required. It
is the mutual intention and desire of the Parties that the arbitrator be
selected as expeditiously as possible following the submission of the dispute to
arbitration. Once the arbitrator is selected and except as may otherwise be
agreed in writing by the Parties involved in such dispute or as ordered by the
arbitrator upon substantial justification shown, the hearing for the dispute
will be held within 60 days of submission of the dispute to arbitration. The
arbitrator shall render his final award within 60 days, subject to extension by
the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The decision of the
arbitrator in any such proceeding will be reasoned, final and binding and final
judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any Party ancillary to arbitration (as determined
by the arbitrator), including any action for provisional or conservatory
measures or action to enforce an arbitration award or any judgment entered by
any court in respect of any thereof may be brought in any federal or state court
of competent jurisdiction located within the State of Texas, and the Parties
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located within the State of Texas over any such action. The Parties
hereby irrevocably waive, to the fullest extent permitted by Law, any objection
which they may now or hereafter have to the laying of venue of any such action
brought in such court or any defense of inconvenient forum for the maintenance
of such action. Each of the Parties agrees that a judgment in any such action
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

  (c) The Parties agree that to the extent that there are two or more related
disputes arising under (i) this Agreement, (ii) any guarantee issued pursuant to
Section 6.5 or (iii) any letter of credit issued pursuant to Section 6.5 (as
between these Parties or the parties to such guarantee or letter of credit),
then they consent to the consolidation of those disputes in circumstances where:

 

21



--------------------------------------------------------------------------------

  (i) no arbitration is currently pending under (A) this Agreement, (B) any
guarantee issued pursuant to Section 6.5 or (C) any letter of credit issued
pursuant to Section 6.5; or

 

  (ii) the tribunal in the first commenced arbitration (or the AAA where no
tribunal has yet been constituted in either case) finds (having invited and
allowed opportunity for submissions from all the parties to both arbitrations)
that it would be convenient and efficient to do so, having regard to the time
and cost impact of consolidating the disputes into one proceeding. Such an
application for consolidation must be brought prior to the constitution of a
tribunal in the second commenced arbitration in time, and should be resolved
within one Month of the application being received by the relevant tribunal/the
AAA.

 

17.3 Survival. Cancellation, expiration or termination of this Agreement shall
not relieve the Parties of any obligations that, by their very nature, must
survive said cancellation, expiration or termination, including choice of law
(Section 17.1), dispute resolution provisions (Section 17.2), limitations of
liability (Article XII), confidentiality provisions (Article XIV), and defined
terms and certain miscellaneous provisions (Article I and Article XVII), all of
which shall remain in effect until all rights, obligations and remedies have
been finally extinguished, and all disputes under Section 17.2 have been finally
resolved. Notwithstanding the foregoing, the statute of limitations for bringing
any action with respect to this Agreement or any Party’s performance hereunder
is not extended by the provisions of this Section 17.3.

 

17.4 Notice. All notices, requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile or e-mail to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by facsimile or e-mail shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 17.4.

 

22



--------------------------------------------------------------------------------

If to Seller:

Westlake Petrochemicals LLC

Attention: Todd Root

Director, Planning & Business Developments, Olefins

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

If to Buyer:

Westlake Chemical OpCo LP

Attention: Lawrence Teel

Principal Operating Officer

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

 

17.5 Entire Agreement. This Agreement and the Related Agreements (including any
exhibits or schedules hereto or thereto) constitute the entire agreement of the
Parties relating to the matters contained herein and therein, superseding all
prior contracts or agreements, whether oral or written, relating to the matters
contained herein and therein.

 

17.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto and each
such written agreement shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

 

17.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

 

17.8 Severability. If any provision of this Agreement shall be finally
determined to be unenforceable, illegal or unlawful, such provision shall, so
long as the economic and legal substance of the transactions contemplated hereby
is not affected in any materially adverse manner as to any Party, be deemed
severed from this Agreement and the remainder of this Agreement shall remain in
full force and effect.

 

17.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

 

17.10 No Waiver. Failure of any Party to require performance of any provision of
this Agreement shall not affect such Party’s right to full performance thereof
at any time thereafter, and the waiver by any Party of a breach of any provision
hereof shall not constitute a waiver of any similar breach in the future or of
any other breach or nullify the effectiveness of such provision.

 

23



--------------------------------------------------------------------------------

17.11 Set Off. Each Party has the right to set off against any amounts due to
the other Party hereunder any and all amounts that the other Party owes to the
first Party under this Agreement or the Related Agreements.

 

17.12 Rights of Third Parties. The provisions of this Agreement are enforceable
solely by the Parties to this Agreement, and no third party shall have the
right, separate and apart from the Parties to this Agreement, to enforce any
provision of this Agreement or to compel any Party to this Agreement to comply
with the terms of this Agreement.

 

17.13 Legal Relationship. The Parties do not intend to create any sort of
partnership, joint venture or any other legal entity by entering into or
performing this Agreement. Each Party will perform its obligations under this
Agreement in its own name. Each Party will be solely responsible for its own
acts and omissions (and the acts and omissions of its employees, consultants and
other agents), and without the express written consent of each other Party, no
Party will have the authority nor will purport to act for, or legally bind, any
other Party in any transaction.

[Remainder of page intentionally left blank. Signature page follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first set
forth above.

 

SELLER: WESTLAKE PETROCHEMICALS LLC By: Westlake Chemical Investments, Inc.,
its Manager

 

By:  

/s/ Albert Chao

Name:   Albert Chao Title:   President and Secretary

 

BUYER:  

WESTLAKE CHEMICAL OpCo LP By:   Westlake Chemical OpCo GP LLC,
its General Partner

 

By:  

/s/ Lawrence E. Teel

Name:   Lawrence E. Teel Title:   Principal Operating Officer

Signature Page to Feedstock Supply Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.1

SPECIFICATIONS

Ethane Specifications – Lake Charles Plants

 

Attribute

        Specification       Test Method
(Latest revision)

Ethane

   min.    95.0%   vol %   ASTM D2163

Methane

   max.    3.0%   vol %   ASTM D2163

Propane and heavier

   max.    3.5%   vol %   ASTM D2163

Carbon Dioxide, wt. %

   max.    1000   ppm   ASTM D2105

Sulfur, wt. %

   max.    30   ppm   ASTM D2784

Propane Specifications – Lake Charles Plants

 

Attribute

        Specification       Test Method
(Latest revision)

Propane

   min.    90%   vol %   ASTM D2163

Propylene

   max.    5.0%   vol %   ASTM D2163

Ethane and lighter

   max.    5.0%   vol %   ASTM D2163

Sulfur

   max.    123   wt. %   ASTM D2784

Water

      No free water    

 

Schedule 7.1



--------------------------------------------------------------------------------

Ethane Specifications – Calvert City Plant

 

Attribute

        Specification        Test Method
(Latest revision)

Methane

   max.    3.0    Liq. vol %   ASTM D-2163

Ethane

   min.    95.0    Liq. vol %   ASTM D-2163

Ethylene

   max.    1.0    Liq. vol %   ASTM D-2163

Propane and heavier

   max.    3.5    Liq. vol %   ASTM D-2163

Corrosion, Copper Strip

      No. 1      ASTM D-1838

Total Sulfur

   max.    30    ppm


wt.

  GPA-2199

Water Content

      No Free Water at
sixty degrees
(60°) Fahrenheit      VISUAL

Carbon Dioxide

   max.    1,000    ppm
wt. in
Liquid   ASTM D-2504

Propane Specifications – Calvert City Plant

 

Component/Property

        Specification        Test Method
(Latest revision)

Propane

   min.    90.0    vol. %   ASTM D-2163

Propylene

   max.    5.0    vol. %   ASTM D-2163

C4’s and Heavier

   max.    2.5    vol. %   ASTM D-2163

Vapor Pressure @ 100°F

   max.    208    psig   ASTM D-1267

Specific Gravity

@ 60/60°F

   min.    0.500      ASTM D-1657

Specific Gravity

@ 60/60°F

   max.    0.510      ASTM D-1657

Sulfur

   max.    123    ppm by
weight   ASTM D-2784

Free Water

      None      None

 

Schedule 7.1